Citation Nr: 0903564	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-18 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an earlier effective date prior to September 
18, 2000, for the grant of a total disability evaluation 
based on individual unemployability due to service-connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to August 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  That decision granted entitlement 
to TDIU effective from September 18, 2000.  The veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To schedule the veteran for a video 
conference hearing before the Board at the RO in Louisville, 
Kentucky.

The veteran submitted a VA Form 9 in June 2006 in which he 
indicated that he wanted to have a hearing before the Board 
at a local VA office.  The RO sent him a letter that same 
month acknowledging his hearing request.  He was also asked 
to complete and return the enclosed form if he did not want 
to wait to be scheduled for a travel board hearing.  The 
veteran did submit the enclosed form in June 2006 in which 
indicated that he would prefer a video conferencing hearing 
instead.  However, he has not yet been provided such a 
hearing.  The failure to afford the veteran a hearing would 
amount to a denial of due process. 38 C.F.R. § 20.904(a)(3) 
(2008).  Therefore, the veteran should be scheduled for a 
videoconference hearing before the Board at that RO in 
Louisville, Kentucky.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to the 
Louisville RO for the following action:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Veterans Law 
Judge of the Board via video conference 
at the local office in accordance with 
his request.  The veteran should be 
notified in writing of the date, time, 
and location of the hearing.  After the 
hearing is conducted, or if the veteran 
withdraws the hearing request or fails 
to report for the scheduled hearing, 
the claims file should be returned to 
the Board in accordance with appellate 
procedures.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




